PER CURIAM.
Granted in part, denied in part. The decision of the court of appeal is reversed insofar it denies relator recovery for diminution of earning capacity. Under the facts of this case, relator has shown a loss of earning capacity. Folse v. Fakouri, 371 So.2d 1120, 1124 (La.1979). The court of appeal is ordered to review the record and fix relator’s damages for loss of earning capacity according to the guidelines established therefor in Philippe v. Browning Arms, 395 So.2d 310, 317 (La.1980), and Coco v. Winston Industries, 341 So.2d 332, 338 (La.1976). Otherwise, the application is denied.